
	

114 HR 4713 IH: Genetically Engineered Salmon Labeling Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4713
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Young of Alaska (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the market name of genetically altered salmon in the United States, and for other
			 purposes. 
	
	
		1.Short
 titleThis Act may be cited as the Genetically Engineered Salmon Labeling Act.
 2.PurposesIt is the purpose of this Act to— (1)ensure that consumers in the United States can make informed decisions when purchasing salmon; and
 (2)authorize an independent scientific review of— (A)the possible effects of genetically engineered salmon on wild salmon stocks; and
 (B)the Food and Drug Administration’s approval of genetically engineered salmon for human consumption. 3.Market name for genetically engineered salmon (a)In GeneralNotwithstanding any other provision of law, for purposes of applying the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the acceptable market name of any salmon that is genetically engineered shall include the words “Genetically Engineered” or GE prior to the existing acceptable market name.
 (b)DefinitionFor purposes of this section, salmon is genetically engineered if it has been modified by recombinant DNA (rDNA) techniques, including the entire lineage of salmon that contain the rDNA modification.
			4.Third-party review of certain salmon approval
 The Secretary of Health and Human Services shall ensure that an independent scientific organization conducts a review of the environmental assessment that was carried out by the Food and Drug Administration in support of an approval of a new animal drug application related to AquAdvantage Salmon, dated November 12, 2015.
			
